NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated December 22, 2020, has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bogdan Zinchenko on March 8, 2021.  This statement and the content of the examiner’s amendment below constitute the examiner’s recording of the interview.

Claims 1-13 and 19-25 are canceled.
Response to Applicant’s Amendment
In the amendment dated December 22, 2020, applicant amended independent method claim 14 to further define the step of collecting the nanoclusters.  Applicant further added new claim 26 depending from claim 14.  In view of the amendment and applicant’s remarks, all claim rejections are withdrawn.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record is considered to be JP2008266745 (“Sato”; see English-language machine translation made of record by the examiner on May 12, inner surface of the drum as the drum rotates.  (Id.).
Sato does not teach a collecting step in which nanoclusters are in contact with a dispersion medium that flows along and follows the outer surface of a rotating body, as recited by present claim 14 and depicted in Figures 4 and 5 of the present application.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to achieve the collecting step of present claim 14 in which nanoclusters are collected in a dispersion medium flowing in a direction in which the nanoclusters travel, where the nanoclusters are in contact with the dispersion medium, and where the dispersion medium flows along and follows the outer surface of a rotating body.
Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767